NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

MARK JACKSON,                                )
                                             )
             Appellant,                      )
                                             )
v.                                           )             Case No. 2D14-3605
                                             )
MICHELLE JACKSON,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed June 5, 2015.

Appeal from the Circuit Court for Sarasota
County; Debra Johnes Riva, Judge.

Mark Jackson, pro se.

Jaime L. Wallace and Mark C. Dungan
of Icard, Merrill, Cullis, Timm, Furen &
Ginsburg, P.A., Sarasota, for Appellee.


PER CURIAM.

             We treat this appeal as a petition for certiorari, see Fla. R. App. P.

9.040(c), and deny the petition.




WALLACE, KHOUZAM, and CRENSHAW, JJ., Concur.